Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Review and Approval of the Funds Management Agreement 40 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund General Municipal Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for General Municipal Money Market Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets. According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, General Municipal Money Market Funds Class A shares produced a yield of 2.19%, and its Class B shares produced a yield of 1.78% . Taking into account the effects of compounding, the funds Class A and Class B shares produced effective yields of 2.21% and 1.79%, respectively. 1 Yields of tax-exempt money market instruments declined during the reporting period as the Federal Reserve Board (the Fed) reduced short-term interest rates to address a severe economic slowdown and global financial crisis. The Funds Investment Approach The fund seeks to maximize current income exempt from federal personal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the funds net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the funds average maturity if purchased. If we anticipate limited new-issue supply, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) we may then look to extend the funds average maturity to maintain then-current yields for as long as we believe practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Interest Rates Fell Due to Credit and Economic Woes Economic conditions already had begun to deteriorate by the start of the reporting period due to weakness in housing markets and declining consumer confidence. In response, the Fed reduced the overnight federal funds rate from 4.25% at the start of the reporting period to 1.00% at the end.As short-term interest rates fell, so did yields of tax-exempt money market instruments. Meanwhile, a credit crisis intensified as foreclosure rates surged and institutional investors de-levered their portfolios, selling their more liquid and creditworthy holdings to meet margin calls resulting from steep losses in mortgage- and asset-backed securities. Despite efforts by regulators to contain the credit crunch, it mushroomed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The money markets were not immune to the financial crisis. Credit concerns caused dislocations among some short-term money market instruments and a surge in redemptions from a significant number of funds. In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury initiated several measures, including the Temporary Guarantee Program specifically for money market funds. With the Fed and U.S. Treasury supporting banks and short-term lending, the stress in the system appeared to have been mitigated by the reporting periods end. Although yields of variable rate demand notes (VRDNs) spiked in September, the VRDN market subsequently stabilized, with liquidity and yields returning to normalized levels and tax-exempt money market funds seeing positive cash flows. In this environment, states and municipalities saw their fiscal conditions undermined by reduced tax revenues, elevated financing costs and reduced access to credit. As of the reporting periods end, many states were searching for ways to bridge projected revenue shortfalls. 4 Independent Research Helped Avoid Credit Problems As always, we have invested exclusively in tax-exempt money market instruments that have been independently approved by our credit analysts. In light of the issues confronting the market, we have worked diligently to increase credit surveillance of the funds holdings. We generally have avoided instruments that may be affected by concerns surrounding certain insurers, banks and broker-dealers. Instead, we have focused on direct, high-quality municipal obligations. We also have attempted to diversify the fund as broadly as we deem practical. Over much of the reporting period, we maintained a relatively long weighted average maturity in an attempt to capture higher yields while interest rates fell. However, we later reduced the funds weighted average maturity to weather the financial crisis.This enabled us to take greater advantage of the outsized yields offered byVRDNs at the time while increasing liquidity in the portfolio. Maintaining a Conservative Investment Posture As the financial crisis persisted, the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity. We intend to maintain the funds conservative credit selection strategy and weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided for the funds Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class A shares would have produced a yield of 2.18% and an effective yield of 2.20% and Class B shares would have produced a yield of 1.72% and an effective yield of 1.73%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Municipal Money Market Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 2.91 $ 5.02 Ending value (after expenses) $1,009.80 $1,007.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 2.93 $ 5.05 Ending value (after expenses) $1,022.10 $1,020.00  Expenses are equal to the funds annualized expense ratio of .58% for Class A shares and 1.00% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Short-Term Coupon Maturity Principal Investments100.0% Rate (%) Date Amount ($) Value ($) Alabama6.0% Birmingham Industrial Development Board, SWDR (American Cast Iron Company Project) (LOC; Southtrust Bank) 1.35 12/7/08 3,585,000 a 3,585,000 Birmingham Public Educational Building Authority, Student Housing Revenue (CHFUAB II, L.L.C.The University of Alabama at Birmingham Project) (LOC; Regions Bank) 1.43 12/7/08 11,600,000 a 11,600,000 Fultondale Industrial Development Board, IDR (Melsur Corporation Project) (LOC; Amsouth Bank) 3.50 12/7/08 2,640,000 a 2,640,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 7,360,000 b 7,478,390 Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 1.03 12/7/08 12,500,000 a,c 12,500,000 Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Regions Bank) 1.40 12/7/08 15,000,000 a 15,000,000 Troy Health Care Authority, LR (Southeast Alabama Rural Health Associates Project) (LOC; Regions Bank) 1.53 12/7/08 2,340,000 a 2,340,000 Arizona.5% Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.35 12/15/08 5,000,000 5,000,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Arkansas.7% Arkansas Development Finance Authority, MFHR (Chapelridge of Cabot Housing Project) (LOC; Regions Bank) 12/7/08 a California1.1% Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/08 a,c Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 12/1/08 a Colorado2.7% Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 12/7/08 a Cornerstar Metropolitan District, Special Revenue (LOC; Compass Bank) 12/7/08 a Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/08 a Delaware.5% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 12/7/08 a District of Columbia3.4% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 12/7/08 a,c 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia (continued) District of Columbia, Multimodal Revenue (Medlantic/Helix Issue) (LOC; Wachovia Bank) 1.40 12/1/08 8,325,000 a 8,325,000 Metropolitan Washington Airports Authority, CP (LOC; Bank of America) 1.80 12/9/08 13,500,000 13,500,000 Florida12.7% Brevard County Health Facilities Authority, Revenue, Refunding (Retirement Housing Foundation Obligated GroupCourtenay Springs Village) (LOC; KBC Bank) 0.90 12/7/08 6,400,000 a 6,400,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 3.50 12/3/08 13,588,000 13,588,000 Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.14 12/7/08 10,000,000 a,c 10,000,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,120,521 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 1.20 12/7/08 11,245,000 a 11,245,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 4.50 12/1/08 10,000,000 10,000,000 Hillsborough County Industrial Development Authority, IDR, Health Facilities Projects (University Community Hospital) (LOC; Wachovia Bank) 2.03 12/7/08 9,600,000 a 9,600,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Jacksonville Port Authority, CP (LOC; JPMorgan Chase Bank) 12/11/08 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 12/7/08 a Georgia5.9% Floyd County Development Authority, Revenue (Berry College Project) (LOC; SunTrust Bank) 12/7/08 a Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/08 a,c Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 12/7/08 a Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 12/3/08 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 12/7/08 a,c Hawaii2.8% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 12/7/08 a,c Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 12/7/08 a,c 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois2.8% Chicago OHare International Airport, Special Facility Revenue (OHare Technical Center II Project) (LOC; ABN-AMRO) 1.20 12/7/08 8,000,000 a 8,000,000 Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) (LOC; Fifth Third Bank) 1.08 12/7/08 12,635,000 a 12,635,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.98 8/1/09 5,000,000 5,000,000 Indiana.8% Indianapolis Local Public Improvement Bond Bank, Notes 2.95 1/8/09 7,000,000 7,000,000 Kansas2.0% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 1.90 12/7/08 5,725,000 a 5,725,000 Junction City, GO Temporary Notes 4.50 6/1/09 7,000,000 7,025,376 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 1.13 12/7/08 6,000,000 a 6,000,000 Kentucky3.6% Danville, Multi-City LR, CP (LOC; Fifth Third Bank) 1.50 12/15/08 10,820,000 10,820,000 Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 2.00 12/7/08 22,585,000 a 22,585,000 Louisiana2.2% Ascension Parish, Revenue (BASF Corporation Project) 1.45 12/1/08 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 1.40 12/7/08 1,400,000 a 1,400,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Louisiana Public Facilities Authority, Revenue (GCGK Investments LLC Project) (LOC; Amsouth Capital) 12/7/08 a Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 12/7/08 a Maryland1.7% Frederick County, Revenue (Homewood Inc. Facility) (LOC; M&T Bank) 12/7/08 a Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 12/7/08 a Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 12/7/08 a Massachusetts1.2% Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 6/11/09 Michigan4.4% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 12/7/08 a Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 12/7/08 a Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 12/7/08 a 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 1.20 12/7/08 10,000,000 a 10,000,000 Minnesota1.6% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.93 12/7/08 15,050,000 a 15,050,000 Mississippi2.1% Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; Regions Bank) 1.40 12/7/08 19,400,000 a 19,400,000 Missouri.5% Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 3.25 12/8/08 5,000,000 5,000,000 New Hampshire1.4% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens Bank) 1.15 12/7/08 7,000,000 a 7,000,000 Rockingham County, GO Notes, TAN 2.50 12/18/08 6,000,000 6,002,270 New Jersey2.7% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.50 12/7/08 25,000,000 a 25,000,000 New York2.7% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 1.08 12/7/08 15,000,000 a 15,000,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1/20/09 North Carolina3.8% North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Wake Forest University Health Sciences) (LOC; Branch Banking and Trust Co.) 12/7/08 a North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 12/7/08 a,c Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 12/7/08 a Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 12/7/08 a Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 12/7/08 a North Dakota1.0% North Dakota Housing Finance Agency, Revenue (Housing Finance ProgramHome Mortgage Finance Program) 4/14/09 Ohio.4% Lima, HR (Lima Memorial Hospital Project) (LOC; Bank One) 12/7/08 a Ohio Higher Educational Facility Commission, LR (Higher Educational Facility Pooled Program) (LOC; Fifth Third Bank) 12/7/08 a 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, LR (Higher Educational Facility Pooled Program) (LOC; Fifth Third Bank) 6.40 12/7/08 100,000 a 100,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 1.30 12/7/08 785,000 a 785,000 Oklahoma1.6% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 2/17/09 5,000,000 5,000,000 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 2/17/09 10,000,000 10,000,000 Oregon.9% Washington County Housing Authority, MFHR (Cedar Mill Project) (LOC; M&T Bank) 1.27 12/7/08 8,000,000 a 8,000,000 Pennsylvania6.8% Allegheny County Hospital Development Authority, Health Care Revenue (Dialysis Clinic, Inc. Project) (LOC; SunTrust Bank) 1.00 12/7/08 2,600,000 a 2,600,000 Chester County Industrial Development Authority, Revenue (YMCA of the Brandywine Valley Project) (LOC; Fulton Bank) 0.98 12/7/08 4,000,000 a 4,000,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.15 12/7/08 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.90 12/7/08 2,600,000 a 2,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.90 12/7/08 17,500,000 a 17,500,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 5,000,000 5,000,000 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia, Gas Works Revenue (Insured; FSA and Liquidity Facility: Bank of Nova Scotia, JPMorgan Chase Bank and Wachovia Bank) 12/7/08 a Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Liquidity Facility; Merrill Lynch Capital Services) 12/7/08 a,c Tennessee3.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Regions Bank) 12/1/08 a Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 12/7/08 a Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 1/12/09 Texas7.4% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/08 a,c Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 12/1/08 a 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 1.30 12/1/08 30,000,000 a 30,000,000 Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 1.05 12/7/08 4,190,000 a 4,190,000 Houston, Airport System Revenue, CP (LOC; Dexia Credit Locale) 1.85 12/2/08 10,000,000 10,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 1.78 1/12/09 5,000,000 5,000,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 1.15 12/7/08 5,015,000 a 5,015,000 Vermont.5% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 1.80 12/2/08 5,000,000 5,000,000 Virginia2.6% Ashland Industrial Development Authority, IDR (Tru-Wood Cabinets Project) (LOC; Regions Bank) 1.80 12/7/08 3,265,000 a 3,265,000 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 1.20 12/7/08 9,000,000 a 9,000,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.85 12/7/08 5,000,000 a 5,000,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 7/1/09 Washington1.8% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 12/1/08 a West Virginia.3% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 12/7/08 a Wisconsin3.6% Holmen School District, BAN 2/1/09 Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 12/7/08 a Wisconsin, Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 1/14/09 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 9/17/09 Total Investments (cost $925,689,692) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $103,560,000 or 11.2% of net assets. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d Not Rated e Not Rated e Not Rated e  Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 925,689,692 925,689,692 Interest receivable 3,474,452 Prepaid expenses and other assets 181,231 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 662,012 Cash overdraft due to Custodian 151,600 Payable for shares of Common Stock redeemed 2,896,530 Accrued expenses 62,321 Net Assets ($) Composition of Net Assets ($): Paid-in capital 925,575,583 Accumulated net realized gain (loss) on investments (2,671) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 151,632,717 773,940,195 Shares Outstanding 151,679,911 774,179,732 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(c) Distribution and prospectus feesNote 2(b) Registration fees Custodian feesNote 2(c) Professional fees Treasury insurance expenseNote 1(e) Directors fees and expensesNote 2(d) Prospectus and shareholders reports Miscellaneous Total Expenses Lessreduction in shareholder servicing costs due to undertakingNote 2(c) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2008 2007 Operations ($): Investment incomenet 17,583,347 22,319,754 Net realized gain (loss) on investments (2,671) 263,267 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,892,990) (3,007,282) Class B Shares (14,953,624) (19,345,290) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 653,875,648 457,525,673 Class B Shares 3,107,572,167 3,136,860,726 Dividends reinvested: Class A Shares 2,834,964 2,878,142 Class B Shares 14,866,149 19,341,601 Cost of shares redeemed: Class A Shares (605,608,868) (483,968,722) Class B Shares (3,140,327,410) (3,002,266,116) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 892,626,200 762,024,447 End of Period See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets a a Ratio of net investment income to average net assets Net Assets, end of period ($ x 1,000) a Expensse waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Year Ended November 30, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .018 .027 .024 .014 .002 Distributions: Dividends from investment incomenet (.018) (.027) (.024) (.014) (.002) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.80 2.76 2.47 1.38 .25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.05 1.04 1.05 1.05 Ratio of net expenses to average net assets .99 1.00 1.00 .99 .99 Ratio of net investment income to average net assets 1.77 2.72 2.44 1.39 .24 Net Assets, end of period ($ x 1,000) 773,940 792,283 638,154 667,757 544,079 See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: General Municipal Money Market Fund (the fund) is a separate diversified series of General Municipal Money Market Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering one series, which is the fund.The funds investment objective is to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 20.5 billion shares of $.001 par value Common Stock.The fund is currently authorized to issue two classes of shares: Class A (15 billion shares authorized) and Class B (5.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2008, sub-accounting service fees amounted to $417,135 for Class B shares and 26 are included in shareholder servicing costs. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments` are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
